SCHNEIDER WEINBERGER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 Telephone James M. Schneider, P.A. (561) 362-9595 Steven I. Weinberger, P.A. Facsimile (561) 362-9612 Of Counsel: jim@swblaw.net Charles B. Pearlman Brian A. Pearlman October 3, 2011 'CORRESP' United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Spare Backup, Inc. (the "Company") File No. 000-30587 Preliminary 14C Ladies and Gentlemen: Contemporaneously herewith the Company has filed its preliminary Schedule 14C information statement with the Securities and Exchange Commission.Please direct all comments the Staff may have on this filing to the undersigned. Sincerely, /s/ James M. Schneider James M. Schneider cc:Spare Backup, Inc.
